

EXHIBIT 10.1


AMENDMENT TO AGREEMENT AND PLAN OF MERGER


THIS AMENDING AGREEMENT (“Amending Agreement”) is made and entered into as of
October 21, 2008 among HealthAxis Inc., a Pennsylvania corporation
(“HealthAxis”), Outsourcing Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of HealthAxis (“Merger Sub”) and BPO Management Services, Inc.,
a Delaware corporation (“BPOMS”).  Each of HealthAxis, Merger Sub and BPOMS are
sometimes referred to herein as a “Party” or, collectively, the “Parties”.


RECITALS


A.
HealthAxis, Merger Sub and BPOMS entered into an agreement and plan of merger
(the “Merger Agreement”) as of September 5, 2008 providing for a merger of
Merger Sub into BPOMS and the issuance of shares of HealthAxis Common Stock and
HealthAxis Series B Preferred Stock to the securityholders of BPOMS.

 
B.
The Parties have agreed to amend certain provisions of the Merger Agreement, as
provided by this Amending Agreement.

 
AGREEMENT
 
IN CONSIDERATION OF the foregoing and of the mutual covenants and agreements
herein contained, the Parties agree as follows:
 
1.
In this Amending Agreement, all capitalized terms which are not defined herein
shall have the same meanings as set out in the Merger Agreement.

 
2.
Each of the Exchange Ratios provided for by the Merger Agreement in respect of
each class or series of BPOMS Stock and in respect of each series of the BPOMS
Investor Warrants, BPOMS Non-Investor Warrants and BPOMS Options indicated below
are hereby amended (and remain subject to adjustment after determination of the
Reverse Split and otherwise in accordance with Section 3.6 of the Merger
Agreement) to be the amounts hereinafter specified (and the definitions of each
of the Exchange Ratios in the Merger Agreement shall be as so specified):

 
Class or Series of Stock, Warrants or Options
Amended Exchange Ratios
 
BPOMS Common Shares
0.2467 (“Exchange Ratio”)
BPOMS Series A Preferred Shares
0.2773 (“Exchange Ratio”)
BPOMS Series B Preferred Shares
0.2467 (“Exchange Ratio”)
BPOMS Series C Preferred Shares
1.2868 (“Series C Exchange Ratio”)
BPOMS Series D Preferred Shares
3.9475  (“Series D Exchange Ratio”)
BPOMS Series D-2 Preferred Shares
3.9475 (“Series D-2 Exchange Ratio”)
BPOMS Series F Preferred Shares
6.1679 (“Series F Exchange Ratio”)
BPOMS Series C Investor Warrant ($0.01)
0.2467 (“Series C Warrant Exchange Ratio”)
BPOMS Series D Investor Warrant ($0.01)
0.2467 (“Series D Warrant Exchange Ratio”)
BPOMS Outstanding Investor Warrants
0.2467 (“Exchange Ratio”)
BPOMS Non-Investor Warrants
0.2467 (“Exchange Ratio”)
BPOMS Options
0.2467 (“Exchange Ratio”)

 

 
 

--------------------------------------------------------------------------------

 

3.
Paragraph 9.1(h) of the Merger Agreement is hereby amended by changing the
Termination Date from December 31, 2008 to January 31, 2009.

 
4.
Paragraph 9.3(c) of the Merger Agreement is hereby deleted and replaced with the
following:

 
“HealthAxis shall pay BPOMS a termination fee of $500,000 upon (i) termination
of this Agreement by BPOMS pursuant to Section 9.1(d) at any time, or (ii)
termination of this Agreement by BPOMS or HealthAxis pursuant to Section 9.1(f)
at any time prior to October 27, 2008.   HealthAxis shall pay BPOMS a
termination fee of $1,000,000: (x) upon termination of this Agreement by BPOMS
or HealthAxis pursuant to Section 9.1(f) at any time on or after October 27,
2008, or (y) in the event that HealthAxis terminates this Agreement pursuant to
Section 9.1(h) and, prior to the Termination Date, HealthAxis has received an
Acquisition Proposal from another Person and HealthAxis then completes an
Acquisition Transaction with that Person or any affiliate thereof at any time on
or before December 31, 2009.”
 
5.
Paragraph 9.3(d) of the Merger Agreement is hereby deleted and replaced with the
following:

 
“BPOMS shall pay HealthAxis a termination fee of $500,000 upon (i) termination
of this Agreement by HealthAxis pursuant to Section 9.1(c) at any time, or (ii)
termination of this Agreement by HealthAxis or BPOMS pursuant to Section 9.1(g)
at any time prior to October 27, 2008.   BPOMS shall pay HealthAxis a
termination fee of $1,000,000 upon termination of this Agreement by HealthAxis
or BPOMS pursuant to Section 9.1(g) at any time on or after October 27, 2008.”
 
6.
All numerical references in the Merger Agreement to the number of BPOMS Series A
Preferred Shares authorized or issued and outstanding shall be deemed to be
1,608,612.

 
7.
All numerical references in the Certificate of Designation of the HealthAxis
Series B Preferred Shares shall be adjusted consistent with the modification of
the Exchange Ratios set forth in this Amending Agreement.

 
8.
As and from the date of this Amending Agreement, all references in any other
documents to the Merger Agreement shall be construed as references to the Merger
Agreement, as amended hereby.  Except as expressly amended hereby, each and
every provision of the Merger Agreement shall continue in full force and effect
and is hereby confirmed, and all rights and obligations of the Parties shall not
be affected in any manner except as specifically provided for in this Amending
Agreement.

 
9.
This Amending Agreement may be executed in any number of counterparts, each of
which, when so executed, shall be deemed to be an original and all of which
taken together shall be deemed to constitute one and the same instrument.

 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amending Agreement as
of the date first above written.
 
HEALTHAXIS INC.
 
 
Per:  /s/  John Carradine                                                      


 
 
OUTSOURCING MERGER SUB, INC.


 
Per:  /s/  John Carradine                                                       


 
 
BPO MANAGEMENT SERVICES, INC.


 
Per:  /s/  Patrick
Dolan                                                           


 
 
 
 
3

--------------------------------------------------------------------------------
